                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


CHRISTOPHER MEIDL, on his own behalf                 :      CIVIL ACTION NO.
and on behalf of all others similarly situated,      :      3:15 CV 01319 (JCH)
                                                     :
       Plaintiff,                                    :
                                                     :
       v.                                            :
                                                     :
AETNA INC., et al.,                                  :
                                                     :      JUNE 11, 2019
       Defendants.                                   :



     PLAINTIFF’S UNOPPOSED MOTION TO ISSUE REMINDER AND EXTEND
       NOTICE DEADLINE IN CONNECTION WITH CLASS SETTLEMENT

       In connection with this Court’s February 26, 2019 order preliminarily approving the class

action settlement (“Settlement”) in the above-captioned action [Dkt. 205], Plaintiff Christopher

Meidl, by and through his undersigned counsel, respectfully moves for an order authorizing

Plaintiff immediately to issue a reminder notice to class members and extending to June 26,

2019, the deadline for class members to opt-out or object to the Settlement, or to submit

additional information to the Settlement Administrator about their claims. The Aetna Defendants

do not oppose the motion.

       In his motion seeking preliminary approval, Plaintiff explained the proposed notice plan.

One component of that plan was individualized notice mailed directly to class members that

included both the formal long-form notice as well as information about their individual claims

for coverage and/or benefits for transcranial magnetic stimulation (the “notice”). Another

component of the plan was the mailing of a reminder midway through the notice period,

reminding class members of the notice and opt-out deadline and directing class members to the




                                                                                             6861550.1
Settlement website for additional information (the “reminder”). See Mot. for Prelim. App. at 16-

17 [Dkt. 203-01]. The Court approved the notice plan in the preliminary approval order. Dkt. 205

at ¶ 3.

          Consistent with the Court’s preliminary approval order, the notice went out as scheduled

on April 29, 2019. However, Class Counsel just learned that, due to an inadvertent and

unfortunate miscommunication, the reminder was not sent. To address this oversight, Plaintiff

seeks permission to direct the settlement administrator to send the reminder notice out via first-

class mail as soon as possible after the Court issues an order on this motion. The proposed text of

the reminder is attached as Exhibit A hereto.

          Plaintiff relatedly requests that the Court extend the deadline for opting out or objecting

to the Settlement to June 26, 2019. Plaintiff respectfully submits that there is good cause for the

requested relief to allow issuance of the reminder to the Class.

          Should the Court accommodate Plaintiff’s request for prompt action on this motion, the

modification should not affect the final approval hearing on July 10, 2019. To account for the

requested change in the opt out/objection deadline, Plaintiff proposes to file his motion in

support of final approval of the Settlement on or before June 28, 2019. That deadline complies

with the time requirement in the Settlement Agreement, and will give any person who wants to

file a response to the motion for final approval ample time to do so in advance of the final

approval hearing. The final approval hearing would proceed on July 10, as scheduled.

          A proposed order is attached.




                                                    2
                                                                                                6861550.1
Dated: June 11, 2019                        Respectfully submitted,

                                            CHRISTOPHER MEIDL, on his own
                                            behalf and on behalf of all others similarly
                                            situated,

/s/ Andrew N. Goldfarb                      Elizabeth K. Acee (ct 20986)
Andrew N. Goldfarb                          Daniel P. Elliott (ct 28058)
Admitted Pro Hac Vice (phv 07743)           LeClairRyan, A Professional Corporation
Zuckerman Spaeder LLP                       545 Long Wharf Drive, 9th Floor
1800 M Street, NW, Suite 1000               New Haven, Connecticut 06511
Washington, DC 20036                        Tel.: 203.672.1638
Tel.: 202.778.1800                          Fax: 203.672.3228
Fax: 202.822.8106                           elizabeth.acee@leclairryan.com
agoldfarb@zuckerman.com                     daniel.elliott@leclairryan.com

D. Brian Hufford (Pro Hac Vice)             Counsel to Plaintiff
Jason S. Cowart (Pro Hac Vice)
Zuckerman Spaeder LLP
485 Madison Avenue, 10th Floor
New York, NY 10022
Tel.: 212.704.9600
Fax: 212.704.4256
dbhufford@zuckerman.com
jcowart@zuckerman.com

Meiram Bendat (Pro Hac Vice)
Psych-Appeal, Inc.
8560 West Sunset Boulevard, Suite 500
West Hollywood, CA 90069
Tel.: 310.598.3690 Ext: 101
Fax: 888.975.1957
mbendat@psych-appeal.com




                                        3
                                                                                   6861550.1
                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of June, 2019, a copy of the foregoing Unopposed
Motion to Issue Reminder and Extend Notice Deadline in Connection with Class Settlement was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                              /s/ Andrew N. Goldfarb
                                                              Andrew N. Goldfarb




                                                  4
                                                                                                6861550.1
                                          EXHIBIT A

                                  Proposed Text of Reminder

[NO INFORMATION IDENTIFYING THIS AS A HEALTH-RELATED COMMUNICATION
         WILL APPEAR ON THE OUTSIDE OF THE SEALED ENVELOPE]

                                 Aetna Class Action Settlement
                                         PO Box 4028
                                   Portland, OR 97028-4028

Dear Class Member:

On April 29, 2019, you were mailed a Notice in regard to a proposed Aetna class action
settlement. The Court in the case has extended until [June 26, 2019], the deadline to exclude
yourself from the settlement (“opt-out”), to object to the settlement, or to submit additional
information in connection with your claim in the settlement. To remain a class member for
the settlement, you do not need to do anything further. If you intend to exclude yourself from the
settlement (‘opt-out”), to object to the settlement, or to submit additional information in
connection with your claim, you must do so in time to ensure that your communication is
received by the Settlement Administrator no later than [June 26, 2019]. Please go to
www.AetnaTMSSettlement.com for more information about the settlement, including
information about Plaintiff’s application for attorneys’ fees and expenses and an incentive award
for the named plaintiff.

If you did not receive your Notice or have questions, please visit
www.AetnaTMSSettlement.com, or contact us by phone at 1-877-890-8089 or by email at
mail@AetnaTMSSettlement.com.

Regards,

The Office of the Settlement Administrator




                                                5
                                                                                            6861550.1
